                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

ROBERT POOLER (#234804)
                                                                         CIVIL ACTION
VERSUS
                                                                         NO. 18-896-JWD-RLB
DARRYL VANNOY, ET AL.

                                             RULING

       This matter comes before the Court in connection with the Court’s Order dated January

15, 2019 (R. Doc. 15), denying the plaintiff authorization to proceed in forma pauperis in this

case and directing him to pay, within twenty-one (21) days, the full amount of the Court’s filing

fee.

       On January 15, 2019, pursuant to the “three strikes” provision of 28 U.S.C. § 1915(g), the

Court determined that the plaintiff was not authorized to proceed in forma pauperis herein and

ordered him to pay, within 21 days, the full amount of the Court’s filing fee. See R. Doc. 15.

The plaintiff was placed on notice that a failure to comply with the Court’s Order “shall result in

the dismissal of the plaintiff’s action without further notice from the Court.” Id.

       In accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal in federal

court may be granted in forma pauperis status but is nonetheless required to pay the full amount

of the Court’s filing fee over time in incremental installments. However, such incremental

payments are not allowed and pauper status shall be denied where the prisoner has filed, on at

least three prior occasions while incarcerated, actions or appeals that have been dismissed as

legally baseless. Specifically:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or
       proceeding under this section if the prisoner has, on 3 or more prior occasions, while
       incarcerated or detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
        state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury. 28 U.S.C. § 1915(g).

        In the instant case, the plaintiff has, on three or more prior occasions while incarcerated,

brought actions or appeals in the federal courts that have been dismissed as frivolous or for

failure to state a claim upon which relief may be granted. 1 Accordingly, pursuant to 28 U.S.C. §

1915(g), this Court denied the plaintiff authorization to proceed in forma pauperis and directed

him to pay the full amount of the Court’s filing fee within 21 days. A review of the record by the

Court reflects that the plaintiff has failed to pay the filing fee as ordered on January 15, 2019.

Accordingly,

        IT IS ORDERED that the above-captioned proceeding be DISMISSED, WITHOUT

PREJUDICE, for failure of the plaintiff to pay the Court’s filing fee. Judgment shall be entered

accordingly.

        IT IS FURTHER ORDERED that the plaintiff’s pending Motions (R. Docs. 3, 4, 6, 8,

9, 10, 11, and 12) are DENIED as moot.

        Signed in Baton Rouge, Louisiana, on February 12, 2019.




                                                          S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




1
  Cases or appeals filed by the plaintiff which have been dismissed by the federal courts as frivolous or for failure to
state a claim include, but are not limited to, Robert Lee Pooler v. Edward J. Larrission, et al., Civil Action No. 94-
1563 (E.D. LA), Robert Pooler v. Kathleen Blanco, et al., Civil Action No. 07-0175-JVP-DLD (M.D., LA), and
Robert Pooler v. James M. LeBlanc, et al., Civil Action No. 09-0293-RET-CN (M.D., LA).
